DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           NESRIEN AZURIN,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-2861

                           [October 17, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cheryl Caracuzzo, Judge; L.T. Case No. 50-2015-CF-
001532-AXXX-MB.

  Carey Haughwout, Public Defender, and Peggy Natale, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Marc B.
Hernandez, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J. and MAY, J., concur.
CIKLIN, J., concurs with opinion.

CIKLIN, J., concurring.

   I concur in the decision to affirm. I write to draw attention to a
problem presented somewhat regularly in the cases that come before this
court: trial counsel’s failure to preserve error. In this case, the lack of
preservation was harmless beyond a reasonable doubt. This is not
always the case.

   Non-specific and non-articulated evidentiary objections by any party
to a proceeding are categorically unacceptable and the profession should
be alarmed at the frequency with which this lack of basic legal acumen
takes place.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2